 Case 2:20-cr-20405-DML-EAS ECF No. 19, PageID.41 Filed 10/08/20 Page 1 of 2




                         United States District Court
                                   for the
                         Eastern District of Michigan

U.S.A. vs. Brandon Green                                           Docket No. 20-20405


      Petition for Action on Conditions of Pretrial Release

        COMES NOW Marie Serna, PRETRIAL SERVICES OFFICER presenting an official
report upon the conduct of defendant Brandon Breen, who was placed under pretrial release
supervision by Honorable David R. Grand sitting in the court at Detroit, on August 31, 2020,
under the following conditions:
   1. Report to Pretrial Services as directed
   2. Travel restricted to Eastern District of Michigan without permission of Pretrial Services
      or the Court
   3. Not possess a firearm, destructive device, or other dangerous weapons
   4. Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21
      U.S.C. § 802, unless prescribed by a licensed medical practitioner
   5. Drug testing as directed by Pretrial Services
   6. Drug treatment as directed by Pretrial Services
   7. Participate in Location Monitoring with Home Incarceration as directed by Pretrial
      Services
   8. Submit to location monitoring as directed by Pretrial Services, pay the cost based upon
      your ability to pay, active GPS monitoring
   9. Zero tolerance for any violations while on bond

On September 28, 2020, Your Honor was informed the defendant left his residence without
permission on September 21, 2020. The location monitoring requirements of home incarceration
were explained to the defendant.
Respectfully presenting petition for action of court and for cause as follows:
On October 4, 2020, the defendant left the residence without permission from 17:56 to 18:14.
When asked why he left the residence, the defendant indicated he went outside to smoke because
his one-year old nephew was visiting. This officer again reviewed with the defendant he is not to
leave the residence for any reason except medical purposes.
A NCIC query did not indicate any new criminal activity.
 Case 2:20-cr-20405-DML-EAS ECF No. 19, PageID.42 Filed 10/08/20 Page 2 of 2




Due to the defendant’s second unauthorized leave while on home incarceration, and the
condition of zero tolerance for any violations while on bond, Pretrial Services is requesting a
hearing.

Contact has been initiated with Assistant United States Attorney, Hank Moon and defense
counsel, Wyatt G. Harris, to advise that Pretrial Services would be requesting a bond review
hearing in view of the above.


PRAYING THAT THE COURT WILL ORDER a Bond Review Hearing to be held on
October 14, 2020                        , at                 a.m.    2:00           p.m. so that

Mr. Green may answer as to why his bond should not be canceled in this matter.




                                                   I declare under penalty of perjury that the
             ORDER OF COURT                        foregoing is true and correct.
                              8th
 Considered and ordered this __________    day     Executed on October 6, 2020
     October
 of ____________,   20____
                       20 and ordered filed
 and made a part of the records in the above
 case.
                                                   /s/ Marie Serna  Marie Serna
  s/ David M. Lawson                               ___________________________________
 ___________________________________
 Honorable David M. Lawson                                         Marie Serna
                                                   United States Pretrial Services Officer
 United States District Judge
                                                   Place: Detroit, Michigan

                                                               Date: October 6, 2020
